Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 1 of 9 PageID 210



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION



RAYVON L. BOATMAN,

         Plaintiff,

v.                                                  Case No. 2:21-cv-176-JES-MRM

DONALD SAWYER, EMILY SALEMA,
BRIAN LIBEL, J.P. CARNER, DCF
WELLPATH RECOVERY SOLUTIONS GEO
GROUP, SVPPD,CORRECT CARE
RECOVERY, M. MASTERS, and JOHN
DOE CIRCUIT COURT JUDGE/CLERK
OFFICE,

          Defendants.


                                ORDER OF DISMISSAL

        This cause is before the Court for consideration of Plaintiff

Rayvon L. Boatman’s pro se civil rights complaint filed against

thirteen employees of the Florida Civil Commitment Center (“FCCC”)

in   Arcadia,    Florida.         (Doc.       1,    filed     February   26,   2021).

Plaintiff filed a motion to proceed in forma pauperis on the same

day.     (Doc. 2).       He seeks to bring this complaint as a class

action on behalf of himself and other FCCC residents, and has

accordingly filed a “Motion for Certification of Class” and a

“Motion for Appointment of Counsel.”                    (Doc. 3; Doc. 4).

       Because Plaintiff seeks to proceed in forma pauperis, the

Court    must   review    his    complaint         to    determine   whether   it   is

frivolous, malicious, or fails to state a claim upon which relief

                                          1
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 2 of 9 PageID 211



may be granted.       See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).              For the

reasons given below, the Court dismisses this action without

prejudice to any individual resident filing his own complaint.

                                  I.    Complaint

       Plaintiff initiated this action on February 26, 2021 by filing

a 21-page, 8-point-font, complaint along with 63 pages of exhibits

related to COVID-19 infections within the FCCC.                   (Doc. 1; Doc. 1-

1).    Plaintiff purports to bring the complaint as a class action

on    behalf   of    “all   present    and    future   residents     and   COVID-19

positive residents and non-positive residents of the Florida Civil

Commitment Center.”         (Doc. 1 at 6).         Plaintiff generally asserts

that it is impossible for the residents to stay sanitary or

socially distant at the facility, and as a result, the defendants

are not keeping the residents safe.               Plaintiff seeks compensatory

and punitive damages of $198,000 per day per resident for each day

they have been held at the FCCC.              (Id. at 12–13).       He also seeks

the release of all vulnerable FCCC residents.                (Id.)

                            II.   Standard of Review

       A   federal    district    court      is   required   to   review   a   civil

complaint filed in forma pauperis and to dismiss any such complaint

that is frivolous, malicious, or fails to state a claim upon which

relief may be granted. 28 U.S.C. § 1915(e).              The mandatory language




                                          2
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 3 of 9 PageID 212



of 28 U.S.C. § 1915 applies to all proceedings in forma pauperis. 1

Specifically, the section provides:

           Notwithstanding any filing fee, or any portion
           thereof, that may have been paid, the court
           shall dismiss the case at any time if the court
           determines that--

           (A)   the allegation of poverty is        untrue; or

           (B)   the action or appeal-

                       (i)          is      frivolous        or
                                    malicious;

                       (ii)         fails to state a claim on
                                    which   relief   may   be
                                    granted; or

                       (iii)        seeks    monetary   relief
                                    against a defendant who
                                    is    immune   from   such
                                    relief.

28 U.S.C. § 1915(e)(2).

      A   complaint    may     be   dismissed   as   frivolous    under   §

1915(e)(2)(B)(i) where it lacks an arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).                A claim is

frivolous as a matter of law where, among other things, the

defendants are immune from suit or the claim seeks to enforce a



      1Despite Plaintiff’s non-prisoner status, his amended
complaint is subject to initial review under 28 U.S.C. §
1915(e)(2)(B). See Troville v. Venz, 303 F.3d 1256, 1260 (11th
Cir. 2002) (recognizing that the district court did not err when
it dismissed a complaint filed by a civil detainee for failure to
state a claim under 28 U.S.C. § 1915(e)(2)(B)); see also Calhoun
v. Stahl, 254 F.3d 845 (9th Cir. 2001) (determining that section
1915(e)(2)(B) is not limited to prisoners, but applies to all
persons proceeding in forma pauperis).

                                      3
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 4 of 9 PageID 213



right that clearly does not exist.              Id. at 327.     In addition,

where an affirmative defense would defeat a claim, it may be

dismissed as frivolous.       Clark v. Georgia Pardons & Paroles Bd.,

915 F.2d 636, 640 n.2 (11th Cir. 1990).

      The phrase “fails to state a claim upon which relief may be

granted” has the same meaning as the nearly identical phrase in

Federal   Rule   of   Civil   Procedure    12(b)(6).      See    Mitchell   v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (“The language of

section 1915(e)(2)(B)(ii) tracks the language of Federal Rule of

Civil Procedure 12(b)(6), and we will apply Rule 12(b)(6) standards

in reviewing dismissals under section 1915(e)(2)(B)(ii).”) That

is,   although   a    complaint   need    not   provide   detailed   factual

allegations, there “must be enough to raise a right to relief above

the speculative level,” and the complaint must contain enough facts

to state a claim that is “plausible on its face.”             Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555–56 (2007).

      In making the above determinations, all factual allegations

(as opposed to legal conclusions) in the complaint must be viewed

as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004).

Moreover, the Court must read the plaintiff’s pro se allegations

in a liberal fashion. Haines v. Kerner, 404 U.S. 519 (1972).




                                     4
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 5 of 9 PageID 214



                               III. Analysis

       A.     Plaintiff cannot bring a civil rights action on behalf
              of his fellow detainees.

       Plaintiff filed this complaint on behalf of all present and

future FCCC residents.             He attached numerous affidavits from

residents detailing their experiences with the facility’s COVID-

19 response, and he also provided the COVID-related medical records

of several residents who tested positive for the virus.                  (Doc. 1-

21).       A prerequisite for class-action certification is a finding

by the Court that the representative party or parties can “fairly

and adequately protect the interest of the class.”                Fed. R. Civ.

P. 23(a)(4).       The Court cannot make this finding.            The Eleventh

Circuit has been clear that a non-lawyer proceeding pro se may not

represent the interests of others.             See Bass v. Benton, 408 F.

App’x 298, 298 (11th Cir. 2011) (“We have interpreted 28 U.S.C. §

1654, the general provision permitting parties to proceed pro se,

as   providing     ‘a   personal    right   that   does   not   extend    to   the

representation of the interests of others.’ “)(quoting Timson v.

Sampson, 518 F.3d 870, 873 (11th Cir. 2008)); Wallace v. Smith,

145 F. App’x 300, 302 (11th Cir. 2005) (“It is plain error to

permit [an] imprisoned litigant who is unassisted by counsel to

represent his fellow inmates in a class action.”) 2



       Notably, Plaintiff also moves the court to appoint counsel.
       2

(Doc. 3).    Appointment of counsel in a civil case is not a
constitutional right, but a privilege that is justified only by
                                        5
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 6 of 9 PageID 215



      Accordingly, this “class-action” complaint will be dismissed

without     prejudice—and     all    pending   motions        denied   without

prejudice—to    each    resident    filing   his   own   42   U.S.C.   §   1983

complaint and any appropriate motions.

      B.    Plaintiff has not stated a claim upon which
            relief may be granted.

      Even if the Court construes the complaint as filed solely on

behalf of Plaintiff, he has not stated a claim upon which relief

can be granted.        Although he repeatedly asserts that the FCCC’s

response to the COVID-19 has been a “train wreck,” Plaintiff’s

alleged harm is based solely on generalized COVID-19 fears and

speculation.

      Though a pro se party’s pleading is liberally construed by

courts, the litigant is not relieved from following procedural

rules.     Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).


exceptional circumstances, such as where the facts and legal issues
are so novel or complex as to require the assistance of a trained
practitioner. Fowler v. Jones, 899 F.2d 1088 (11th Cir. 1990).
The facts, as alleged by Plaintiff, show no more than a general
disagreement with the FCCC’s management of the COVID-19 pandemic,
so appointment of counsel would not be appropriate. See Smith v.
Warden, Hardee Corr., Inst., 597 F. App’x 1027, 1030 (11th Cir.
2015) (finding that the district court did not abuse its discretion
by failing to appoint counsel in a class action he filed against
the Florida Department of Corrections about inmates’ exposure to
cold weather because the issues were not novel or complex). The
Eleventh Circuit has never determined that a plaintiff’s wish to
proceed in a class action, standing alone, constitutes an
“exceptional circumstance.” If an individual resident of the FCCC
can state a COVID-19 related 42 U.S.C. § 1983 claim, he may bring
his own suit and move for appointment of counsel at that time if
the facts of his case would support such a motion.

                                      6
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 7 of 9 PageID 216



Rule 8(a) of the Federal Rules of Civil Procedure sets standards

for the contents of pleadings, and requires complaints to provide

a “short and plain statement of the grounds for the court’s

jurisdiction,” a “short and plain statement of the claim showing

that the pleader is entitled to relief,” and a “demand for the

relief   sought.”     Fed.    R.   Civ.    P.   8(a)(1)–(3).    Rule   10(b)

regulates the form of those pleadings, stating that a “party must

state its claims or defenses in numbered paragraphs” and must

assert “each claim founded on a separate transaction or occurrence”

in a “separate count.”       Fed. R. Civ. P. 10(b).

      Pleadings that do not comply with Rules 8 and 10 fail to give

the defendants “adequate notice of the claims against them and the

grounds upon which each claim rests” and are called “shotgun”

pleadings.     Weiland v. Palm Beach County Sheriff’s Office, 792

F.3d 1313, 1323 (11th Cir. 2015).         In Weiland, the Eleventh Circuit

roughly grouped shotgun pleadings into four groups.            Id. at 1321–

23.   Included are complaints that are “replete with conclusory,

vague,   and   immaterial    facts   not    obviously   connected   to   any

particular cause of action,” or assert “multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions or which of the defendants

the claim is brought against.”       Id.

      Plaintiff’s complaint falls into both of these groups.           While

he generally asserts that the defendants acted with deliberate

                                      7
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 8 of 9 PageID 217



indifference and gross negligence, and expresses displeasure with

the residents’ housing assignments (believing that the housing

assignments contributed to the spread of COVID-19), he does not

provide a single additional fact to support the claim.             Nor does

he explain how each defendant’s actions were unconstitutional or

why he believes he is entitled to $198,000 in damages per day since

the beginning of the pandemic.      In other words, the complaint does

not “contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.”          Iqbal, 556 U.S.

at   678   (internal   quotation   omitted).      Therefore,   Plaintiff’s

complaint    neither   complies    with    the   Federal   Rules   of   Civil

Procedure nor states a claim upon which relief can be granted, and

the complaint must be dismissed.          Fed. R. Civ. P. 8, 10; 28 U.S.C.

§ 1915(e)(2)(B)(ii).

      Accordingly, it is now ORDERED:

      1.    Plaintiff’s class action complaint (Doc. 1) is DISMISSED

            without prejudice to any individual plaintiff filing his

            or her own 42 U.S.C. § 1983 complaint along with a filing

            fee or motion to proceed as a pauper. 3




      3Plaintiff is cautioned that the Court will instruct the
Clerk to return any future complaints that use a font size smaller
than 12 points.

                                     8
Case 2:21-cv-00176-JES-MRM Document 20 Filed 07/21/21 Page 9 of 9 PageID 218



      2.   Plaintiff’s motion to proceed in forma pauperis (Doc. 2)

           is DENIED as moot, and Plaintiff is not assessed a filing

           fee.

      3.   Plaintiff’s motion for class certification (Doc. 4) is

           DENIED.

      4.   Plaintiff’s motion for appointment of counsel (Doc. 3)

           is DENIED.

      5.   The Clerk of Court is directed to deny any additional

           pending motions as moot, close this case, and enter

           judgment accordingly.

      DONE AND ORDERED in Fort Myers, Florida on July 21, 2021.




SA:   FTMP-2

Copies furnished to:
Counsel of Record
Unrepresented Parties




                                     9
